Citation Nr: 1621265	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a nervous condition.

2. Entitlement to service connection for a nervous condition.

3. Entitlement to service connection for an abscess on the belly.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a right knee sprain.

6. Entitlement to service connection for low back pain.

7. Entitlement to service connection for a colon condition.



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran requested a hearing; however, he later cancelled this request. See May 2015 Statement. The hearing request has been withdrawn. 38 C.F.R. § 20.704 (2015).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.

The issues of service connection for a nervous condition, right knee sprain, and low back pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 1971 rating decision denied the claim of entitlement to service connection for a nervous condition; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.

2. Evidence received since the October 1971 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a nervous condition.

3. The Veteran does not have a diagnosis of an abscess on the belly.

4. The Veteran does not have hypertension that manifested in service or within one year of separation or that otherwise relates to service.

5. The Veteran does have a diagnosis of a colon condition.


CONCLUSIONS OF LAW

1. The October 1971 rating decision denying service connection for a nervous condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received to reopen the service connection claim for a nervous condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for an abscess on the belly have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).

5. The criteria for service connection for a colon condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Because the Veteran's service connection claim for a nervous condition has been reopened, any error related to the VCAA with respect to the reopening of this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

A letter dated in October 2011 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The standards of McLendon are not met for the claims for service connection for an abscess on the belly, hypertension, and a colon condition. The Veteran's medical records do not establish that he has an abscess on the belly or a colon condition, thus the first McLendon element is not met. While he has hypertension, the evidence of record does not show that this condition is related to service. 

The Veteran does not allege, and his service records do not suggest, that this condition was incurred in service. Similarly, no credible medical evidence establishes that the Veteran's hypertension manifested in service or within a year of separation, and the lay evidence does not show continuity of symptomatology since service. Thus, the second McLendon element is not satisfied. VA examinations are not required to decide these claims. See McLendon, 20 Vet. App. 79, 83 (2006).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Reopening Service Connection for a Nervous Condition

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.


In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2010, the RO denied reopening for the Veteran's service-connection claim for a nervous condition because the evidence submitted was not new and material. See October 2010 Rating Decision. The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In October 1971, the RO denied the Veteran's claim of service connection for a nervous condition. The Veteran did not initiate appellate review by submitting an NOD. See 38 C.F.R. § 20.200, 20.201, 20.302 (2015) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal). The October 1971 decision became final within a year. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The RO denied the Veteran's initial service connection claim for a nervous condition because there was no medical link between the nervous condition and service. October 1971 Rating Decision.

New evidence has been received since the October 1971 rating decision that is material to the Veteran's service connection claim. In a private treatment letter dated May 2011, the Veteran's doctor indicated he may have a nervous condition due to his military service. See May 2011 Doctor's Statement.

Presuming this account is credible as required by law, the new evidence raises a reasonable possibility of substantiating the claim in that it suggests a nexus between the Veteran's current nervous condition and service.

New and material evidence has been submitted to reopen the claim of a nervous condition. See 38 C.F.R. § 3.156(a).

Merits of the Service Connection Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service Connection for an Abscess on the Belly and a Colon Condition

The Veteran contends he has an abscess on his belly and a colon condition that relate to his active duty service. However, the probative evidence of record does not suggest that he has diagnoses of an abscess on the belly or a colon condition, therefore the claims must be denied.

The Veteran's STRs do not show complaints of or treatment for an abscess on the belly or a colon condition.

A review of the Veteran's post-service medical treatment records do not indicate treatment for an abscess on the belly or a colon condition. The Veteran has not submitted any additional evidence that shows diagnoses of an abscess on the belly or a colon condition. The Veteran is competent to report symptoms such as pain, as these feelings are capable of lay observation. However, he does not possess a recognized degree of medical knowledge to diagnose an abscess on the belly or a colon condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).

In the absence of medical evidence diagnosing an abscess on the belly or a colon condition, the disabilities were not incurred in or aggravated by service. A claimant is responsible for presenting evidence in support of his claims for benefits under laws administered by VA. VA is responsible for considering all such evidence, lay and medical. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Here, the evidence is not in relative equipoise. Rather, a preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is not for application and the claims must be denied.

Service Connection for Hypertension

Although the Veteran has a diagnosis of hypertension, the preponderance of the probative evidence does not suggest his hypertension has continued since his separation from service or that it otherwise relates to service. See VAMRs; PMRs. The claim is denied.

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338 ; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

Because the Veteran is claiming entitlement to service connection for hypertension, which is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for hypertension may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for hypertension may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

During the Veteran's June 1968 induction examination, his blood pressure was 120/70; at separation his blood pressure was 130/72, and he specifically denied having a history of high blood pressure. June 1968 Report of Medical Examination; June 1970 Report of Medical Examination and History.

The earliest post-service medical evidence of record is from April 2010, which indicates that at that time the Veteran had a diagnosis of hypertension. The Veteran has stated that he has no additional evidence to submit. See October 2010 Report of General Information.

The probative evidence of record does not show that the Veteran's hypertension is related to service, nor has he claimed it is. Specifically, the evidence does not suggest that the Veteran's hypertension manifested in service or within a year of separation or is otherwise related to an in-service incident or disease.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for hypertension is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The claim of service connection for a nervous condition is reopened; only to the extent the appeal is granted.

Service connection for an abscess on the belly is denied.

Service connection for hypertension is denied.

Service connection for a colon condition is denied.


REMAND

Remand is warranted for VA examinations for the Veteran's claimed right knee and low back disabilities. As well, an addendum opinion is needed for his claimed nervous condition, which considers his private doctor's letter.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) dating from June 2010 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the November 2013 mental disorders examination for an addendum opinion as to the etiology of the Veteran's back disorder. If the examiner is not available, a different VA examiner may render the opinion. The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

a. The VA examiner must opine as to whether the Veteran's has a nervous condition or other acquired psychiatric disorder that was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

June 1968 Report of Medical Examination at induction, noting no psychiatric problems.

June 1970 Report of Medical Examination at separation, noting psychiatric problems.

June 1970 Report of Medical History at separation, noting depression or excessive worry, loss of memory or amnesia, and nervous trouble.

May 2011 Private Doctor's Letter, noting the Veteran has nervous problems due to his military service, including in Vietnam.

November 2013 VA Examination Report.

4. Then schedule a VA examination with an opinion as to whether the Veteran's right knee sprain relates to his military service. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's right knee sprain was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

The VA examiner must determine whether the Veteran has a right knee disability before determining whether any diagnosed disability relates to service.

If the examiner finds that the Veteran does not have a right knee disability, he or she must reconcile this finding with medical evidence that shows that the Veteran has been diagnosed as having a mild right knee sprain. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a disability is current if it existed at any time during the pendency of the claim, even if the disability resolved prior to adjudication). Specifically, the VA examiner must explain why the Veteran's prior diagnoses were incorrect or otherwise do not indicate a current disability. 

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

June 1968 and June 1970 Reports of Medical Examination, noting normal lower extremities.

June 1970 Report of Medical History, indicating history of swollen or painful joints.

January 2010 Private Medical Records, showing MRI results of mild sprain of the medial collateral ligament and tiny joint effusion.

May 2011 Private Doctor's Letter, noting the Veteran was a parachutist in service and injured his knees as a result of multiple jumps and incorrect falls, and that it is "more probable than not" that his knee problems are service-connected due to these injuries.

5. Then schedule a VA examination with an opinion as to whether the Veteran's low back pain relates to his military service. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's low back pain was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

June 1968 and June 1970 Reports of Medical Examination, noting normal spine.

June 1970 Report of Medical History, denying recurrent back pain.

VA Medical Records, indicating chronic low back pain.

June 2010 Private Medical Records (PMRs), indicating lumbar pain.

May 2011 Private Doctor's Letter, noting the Veteran was a parachutist in service and injured his back as a result of multiple jumps and incorrect falls, and that it is "more probable than not" that his back problems are service-connected due to these injuries.

March 2013 PMRs, showing MRI results of and degenerative disease of the lumbosacral spine and bone survey results of minimal retrolisthesis of L3 on L4 and L4 on L5, as well as mild spondylotic changes.

April 2013 PMRs, noting mild gallium avid process in L3-L5 vertebrae, favoring degenerative changes versus metastatic involvement from multiple myeloma.

6. Then, review the examination reports to ensure that they adequately respond to the above instructions. If any report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a nervous condition, right knee sprain, and low back pain. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


